UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2074


MICHAEL OSEI,

                    Plaintiff - Appellant,

             v.

UNIVERSITY OF MARYLAND UNIVERSITY COLLEGE (“UMUC”); THE
OFFICE OF FINANCIAL AID, UMUC; JAVIER MIYARES; JULIE
LINDENMEIER; CLAIRBOURNE W. PATTY; TERRENCE COOPER;
LYNETTE O’LEARY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:15-cv-02502-DKC)


Submitted: August 15, 2017                                   Decided: February 6, 2018


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Michael Osei, Appellant Pro Se. Christopher Bowie Lord, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Michael Osei appeals the district court’s order dismissing his civil complaint against

the University of Maryland University College and certain employees of the university.

Osei requested leave to amend his complaint in his opposition to Defendants’ motion to

dismiss, but the court did not consider that request in its order dismissing the complaint.

Accordingly, we vacate the district court’s judgment and remand to allow the court to

decide whether leave to amend should be granted. We deny Osei’s motions for assignment

of counsel and for default judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                            VACATED AND REMANDED




                                            3